FOR IMMEDIATE RELEASE KINGSTONE DECLARES $.05 PER SHARE QUARTERLY DIVIDEND Kingston, NY — February 12, 2015 – Kingstone Companies, Inc. (Nasdaq:KINS) today announced that its board declared a quarterly dividend of $.05 per share payable on March 13, 2015 to shareholders of record at the close of business on February 27, 2015. About Kingstone Companies, Inc Kingstone is a property and casualty insurance holding company whose principal operating subsidiary, Kingstone Insurance Company, is domiciled in the State of New York. Kingstone is a multi-line regional property and casualty insurance company writing business exclusively through independent retail and wholesale agents and brokers. Kingstone is licensed to write insurance policies in New York and Pennsylvania. Kingstone offers property and casualty insurance products to individuals and small businesses primarily in New York State. Forward-Looking Statement Statements in this press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, may be forward-looking statements. These statements are based on management’s current expectations and are subject to uncertainty and changes in circumstances. These statements involve risks and uncertainties that could cause actual results to differ materially from those included in forward-looking statements due to a variety of factors. More information about these factors can be found in Kingstone’s filings with the Securities and Exchange Commission, including its latest Annual Report filed with the Securities and Exchange Commission on Form 10-K. Kingstone undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACT: Kingstone Companies, Inc. Barry Goldstein CEO (845) 802-7900 -OR- INVESTOR RELATIONS: The Equity Group Inc. Adam Prior Senior Vice-President (212) 836-9606 / aprior@equityny.com Forrest Hunt Associate (212) 836-9610 / fhunt@equityny.com
